Title: John Adams to the Comte D’Adhémer, Jun. 1786
From: Adams, John
To: D’Adhémer, Comte


          
            
              Sir
            
            

              Grosvenor square

              June 3d. 1786
            
          

          I do myself the honor to inclose to Your Excellency an Extract of a
            Letter, I received yesterday, from His Excellency James Bowdoin Governor of
            Massachusetts, together with the Document under the seal of the State, therein referred
            to—
          As the ransoming Captain is an English Man, he no doubt applauds
            himself for the address with which he persuaded a simple American to go as an Hostage
            upon Promises, which, as he never has given himself any concern about he probably never
            intended to fulfill—at present as Gross can have no remedy, against him—he has no
            Compassion for Gross & would probably, with great indifference suffer him to
            pass all his Days in Prison, & as the Relations of the Hostage, are poor and
            unable to pay the ransom, he must remain in Prison till he perishes, unless the
            Government, or the Persons interested, will consent to his Liberation.
          I beg leave to intercede with your Excellency in behalf of my
            unfortunate Countryman, that his Case may be transmitted to your Court, to the End that
            he may be sett at Liberty, either by the humanity of the persons interested, or by the
            authority of Government upon whom the expence of his Maintenance in prison for Life will
            otherwise fall—
          Yours
          
            
              J. A—
            
          
        